Citation Nr: 1140443	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO. 08-07 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right buttock disorder, characterized as sciatica.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In March 2009, the Veteran filed a Motion to File Evidence Out of Time, along with a waiver of RO jurisdiction, allowing the Board to accept this evidence for inclusion in the record on appeal. See 38 C.F.R. § 20.1304(c) (2010).  The Board grants this motion and accepts the Veteran's evidence as part of the record on review. 


FINDING OF FACT

The Veteran does not have a diagnosis of sciatica or nerve damage to the right buttock. 


CONCLUSION OF LAW

The criteria for a grant of service connection for sciatica, right buttock, have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2007 and May 2007 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Appropriate medical examinations have been conducted. No further notice or assistance to the Veteran is therefore required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Service connection for a right buttock disorder

The Veteran contends that he has a right buttock disorder, characterized as sciatica, which was caused by an injury incurred during service. After a review of the evidence, the Board finds that there is no competent evidence of a diagnosis of sciatica. Accordingly, the preponderance of the evidence is against the claim and the claim is denied. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2010). In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert, supra. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records show that the Veteran received a laceration to his right buttock during service. A November 1970 service treatment record reflects that the Veteran incurred a stab wound of the right buttock which was superficial and which military medical examiners noted caused no significant nerve or artery damage. A subsequent November 1970 record shows the wound was healing well. The Veteran's June 1971 discharge examination showed a scar with no neurologic damage. The Veteran is in receipt of service connection for the residuals of a scar of the right buttock, which is evaluated as 10 percent disabling. 

During the course of development a prior claim, the Veteran underwent a VA orthopedic examination in March 1992. The examiner noted that the Veteran's right buttock scar was three centimeters in length, and when palpated caused pain which radiated down the posterior aspect of the leg. However, the examiner noted that the Veteran's tendon reflexes were normal and that sensation was fully intact. It was also noted that the Veteran's scar was "reasonably cosmetic," but depressed from one to two millimeters. 

A post-service treatment note from February 1997 indicates that the Veteran complained of numbness and discomfort in the right sciatic nerve distribution. Examination showed no focal neurological deficit and straight leg raise testing (SLR) was negative. EMG studies were done in the right L4 through S1 myotome, including paraspinals. Apart from findings as to a low back disorder which is not at issue here, insertional studies resulted in normal findings with no spontaneous denervational potentials found in any muscles examined. The examiner noted that the Veteran had normal reflexes bilaterally which indicated that sciatic nerve injury was very unlikely. 

Treatment records from 2000-2001 indicated that the Veteran reported a history of sciatica, but no diagnosis is shown. An October 2001 treatment record revealed that the Veteran reported that his back pain was slightly worse, but he was still able to ride his bike and ski. In September 2002, the Veteran reported that he treated occasional sciatica with Percocet. A January 2005 record show that the Veteran reported traumatic injury to the right sciatic nerve with intermittent pain and numbness. In June 2006, a physician noted right sciatic pain with low back pain, controlled with Percocet. In June 2007, a physician assessed myalgias and numbness of the right leg. Upon examination, neurological reflexes sensation and strength were well preserved and straight leg testing was negative. 

The Veteran submitted an EMG/nerve conduction study performed in December 2008. The examiner concluded "there is no electrodiagnostic evidence for neuropathy of lumbar radiculopathy of the right leg." 

The Veteran underwent a VA examination in March 2007 for the service-connected right buttock scar. The Veteran reported discomfort and a pinching feeling when seated. He also reported pain and occasional pruritis symptoms. The examiner found a visible horizontal scar that was stable and superficial with no adherence to underlying tissue, no inflammation, no edema, and no keloid formation. The examiner diagnosed a visible scar that causes discomfort with direct pressure applied and mild functional limitations. 

The Veteran contends that his doctors have told him that even though nerve conduction tests show no nerve damage, the scar tissue build-up can be putting pressure on the nerve. However, the Veteran has not submitted any opinions from his physicians that are supportive of his contention - indeed, the Veteran's most recent submission dated in December 2008 indicates there is "no electrodiagnostic evidence for neuropathy or lumbar radiculopathy of the right leg." All medical evidence of record, to include that developed at the time of the service injury to the present indicate that the Veteran does not have a neurological disorder beyond that of the service-connected buttock scar. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board has carefully considered the Veteran's reports of right sciatic pain and finds them to be competent and credible evidence of his current symptoms - stated alternatively, the Veteran is competent to report that he has sciatic pain, and there is no evidence to show that he is not credible. However, the Court has stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence. Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As in Jandreau, lay testimony describing contemporaneous symptoms has been investigated but does not support a later diagnosis by a medical professional. 

As the preponderance of the evidence is against a finding that the Veteran has a nerve disorder of the right buttock, including sciatica, the Veteran has not shown to have a diagnosed disorder for which he can be compensated. Therefore, the Veteran's claim of service connection for sciatica is denied. 


ORDER

Service connection for a right buttock disorder, including sciatica, is denied. 



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


